Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US. Pub. No. 2019/0110196 A1) in view of Donaldson (US. Pub. No. 2011/0320535 A1).

Regarding claim 1, Simileysky teaches a method, comprising: at a computing system (see Simileysky, fig. 1), 
responsive to initiating a wireless connection between a client device and a host device (see Simileysky, fig. 3, 302, para. [0039]), generating a communication fingerprint of the client device based on at least one response characteristic of the client device, the at least one response characteristic based on a communication between the client device and the host device (see Simileysky, fig. 4, 410, para. [0052-53], RTT of reply message). 
Simileysky is silent to teaching that wherein the communication passing through each of a software layer of the client device and a hardware element of the client device.
In the same field of endeavor, Donaldson teaches a method wherein the communication passing through each of a software layer of the client device (see Donaldson, fig. 6B, CPU 640, para. [0072], software element) and a hardware element of the client device (see Donaldson, fig. 6B, Bluetooth controller 630, para. [0072], hardware element).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Simileysky with the teaching of Donaldson in order to improve Bluetooth pairing and security (see Donaldson, para. [0003-5]). 

Regarding claim 2, the combination of Simileysky and Donaldson teaches the method of claim 1, wherein initiating the wireless connection between the client device and the host device includes determining whether a saved communication fingerprint for the client device is stored in a memory of the computing system (see Donaldson, fig. 3, 302, para. [0030]).

Regarding claim 3, the combination of Simileysky and Donaldson method of claim 2, wherein responsive to determining that the saved communication fingerprint of the client device is stored in the memory of the computing system, comparing the communication fingerprint of the client device to the saved communication fingerprint of the client device (see Simileysky, para. [0045]).

Regarding claim 5, the combination of Simileysky and Donaldson method of claim 3, wherein responsive to the communication fingerprint of the client device matching the saved communication fingerprint of the client device, verifying the client device and maintaining the wireless connection between the client device and the host device (see Donaldson, fig. 3, 304).

Regarding claim 6, the combination of Simileysky and Donaldson method of claim 1, wherein the at least one response characteristic of the client device includes one or more of a response time of the client device, a time of flight for a message to the client device, a time of flight for a message from the client device, and a delay time of the client device (see Simileysky, para. [0017-22,45]).

Regarding claim 7, the combination of Simileysky and Donaldson method of claim 1, wherein the host device is one of a mobile phone, a personal computer, a wearable device, an MP3 player, a Bluetooth speaker, a Bluetooth-enabled appliance, an in-vehicle infotainment system, an in-vehicle computing system, and a tablet computer (see Donaldson, fig. 1, devices 120-128, para. [0024]).

Regarding claim 8, the combination of Simileysky and Donaldson method of claim 1, wherein the client device is one of a mobile phone, a personal computer, a wearable device, an MP3 player, a Bluetooth speaker, a Bluetooth-enabled appliance, an in-vehicle infotainment system, an in-vehicle computing system, and a tablet computer (see Donaldson, fig. 1, peer device 110, para. [0024]).

Regarding claim 9, the combination of Simileysky and Donaldson method of claim 1, wherein the client device includes a client Bluetooth stack and the host device includes a host Bluetooth stack, each of the client Bluetooth stack and the host Bluetooth stack including an application layer and an RF layer (see Donaldson, fig. 6B, 7B, para. [0072]).

Regarding claim 21, the combination of Simileysky and Donaldson method of claim 1, wherein the communication fingerprint is based on both physical characteristics and software characteristics of the client device (see Simileysky, para. [0036]). 

Regarding claim 16, Simileysky teaches a computing system, comprising: 
a processor communicatively coupled to the computing system (see Simileysky, fig. 1, processor 132,136); and
a storage device storing instructions (see Simileysky, fig. 1, memory 130, 134) executable by the processor to: responsive to initiating a Bluetooth connection with a client device (see Simileysky, fig. 3, 302), generate a first communication fingerprint for the client device based on response characteristics of the client device (see Simileysky, fig. 4, 410,412, para. [0018,45], RTT); 
wherein the response characteristics of the client device include one or more of a time of flight of a message to the client device, a time of flight of a message from the client device, and a delay time of a message from the client device (see Simileysky, para. [0017-22,45]).
Simileysky is silent to teaching that comprising a Bluetooth stack including an RF layer and an application layer; wherein the Bluetooth connection including both physical characteristics of the client device and software characteristics of the client device. 
In the same field of endeavor, Donaldson teaches a system comprising a Bluetooth stack including an RF layer and an application layer (see Donaldson, fig. 6B, Bluetooth controller 630, para. [0072], software and hardware elements); wherein the Bluetooth connection including both physical characteristics of the client device and software characteristics of the client device (see Donaldson, fig. 2, connection between user device 110, peer device 120).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Simileysky with the teaching of Donaldson in order to improve Bluetooth pairing and security (see Donaldson, para. [0003-5]). 

Regarding claim 18, the combination of Simileysky and Donaldson teaches the computing system of claim 16, wherein to generate the first communication fingerprint for the client device based on the response characteristics of the client device, the storage device stores further instructions executable by the processor to: responsive to determining that a second communication fingerprint indexed to the client device is not stored in memory, save the first communication fingerprint and index the first communication fingerprint to the client device (see Donaldson, fig. 2, 220, 216).

Regarding claim 19, the combination of Simileysky and Donaldson teaches the computing system of claim 18, wherein the first communication fingerprint is saved in non-volatile memory of the computing system (see Donaldson, fig. 6B, 7B, data storage 610, 720).

Regarding claim 20, the combination of Simileysky and Donaldson teaches the computing system of claim 16, wherein the computing system is included in a motor vehicle (see Simileysky, para. [0036]).

Claim(s) 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Simileysky and Mohan et al. (US. Pub. No. 2021/0282016 A1; hereinafter “Mohan”)

Regarding claim 10, Donaldson teaches a method for a computing system, comprising: 
responsive to initiating a Bluetooth connection between a host device and a client device (see Donaldson, fig. 2, 204), determining whether a saved communications fingerprint for the client device is stored in a memory of the computing system (see Donaldson, fig. 3, 302); 
responsive to determining that the saved communications fingerprint for the client device is not stored in the memory of the computing system (see Donaldson, fig. 3, 308), generating a new communications fingerprint for the client device (see Donaldson, fig. 2, 212, 214, 218, new link key) and storing the new communications fingerprint in the memory of the computing system (see Donaldson¸fig. 2, 220, 216, store); 
responsive to determining that the saved communications fingerprint for the client device is stored in the memory of the computing system, creating Bluetooth connections (see Donaldson, fig. 3, 304, 306); 
wherein the response characteristics are of the client device are based on both passing of one or more communications through a software layer of the client device (see Donaldson, fig. 6B, CPU 640, para. [0072], software element), and passing the one or more communications through the hardware layer of the client device (see Donaldson, fig. 6B, Bluetooth controller 630, para. [0072], hardware element).
Donaldson is silent to teaching that, comprising 
responsive to determining that the saved communications fingerprint for the client device is stored in the memory of the computing system, comparing the response characteristics of the client device to the saved communications fingerprint; and 
responsive to determining that the response characteristics of the client device do not match the saved communications fingerprint, terminating the Bluetooth connection with the client device;
wherein the communications fingerprint for the client device based on response characteristics of the client device, 
wherein the response characteristics of the client device include one or more of a time of flight of a message to the client device, a time of flight of a message from the client device, and a delay time of a message from the client device. 
In the same field of endeavor, Simileysky teaches a method comprising 
responsive to determining that the saved communications fingerprint for the client device is stored in the memory of the computing system (see Simileysky, para. [0018]), comparing the response characteristics of the client device to the saved communications fingerprint (see Simileysky, para. [0045]); and
wherein the communications fingerprint for the client device based on response characteristics of the client device (see Simileysky, para. [0018-22]); 
wherein the response characteristics of the client device include one or more of a time of flight of a message to the client device, a time of flight of a message from the client device, and a delay time of a message from the client device (see Simileysky, para. [0017-22,45]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Donaldson with the teaching of Simileysky in order to improve wireless device pairing and security (see Simileysky, para. [0002-3]). 
The combination of Donaldson and Simileysky is silent to teaching that comprising 
responsive to determining that the response characteristics of the client device do not match the saved communications fingerprint, terminating the Bluetooth connection with the client device. 
In the same field of endeavor, Mohan teaches a method comprising
responsive to determining that the response characteristics of the client device do not match the saved communications fingerprint (see Mohan, fig. 3, 325), terminating the Bluetooth connection with the client device (see Mohan, fig. 3, 345).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Donaldson and Simileysky with the teaching of Mohan in order to prevent malicious attacks on wireless networks (see Mohan, para. [0003]). 

Regarding claim 11, the combination of Donaldson, Simileysky and Mohan teaches the method of claim 10, wherein the response characteristics include a request-response communication delay of communication between the computing system and the client device (see Simileysky, para. [0018-22]).

Regarding claim 13, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 5, respectively. 

Regarding claim 14, the combination of Donaldson, Simileysky and Mohan teaches the method of claim 10, wherein terminating the Bluetooth connection with the client device responsive to determining that the response characteristics of the client device do not match the saved communications fingerprint includes outputting an error message to a user (see Mohan, para. [0053], fig. 3, 345).

Regarding claim 15, the combination of Donaldson, Simileysky and Mohan teaches the method of claim 10, wherein the computing system is coupled to the host device (see Donaldson, fig. 7B).

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky and Donaldson as applied to claims 3 and 16 above, and further in view of Mohan.

Regarding claim 4, the combination of Simileysky and Donaldson teaches the method of claim 3. 
The combination of Simileysky and Donaldson is silent to teaching that wherein responsive to the communication fingerprint of the client device not matching the saved communication fingerprint of the client device, terminating the wireless connection and outputting an error message.
In the same field of endeavor, Mohan teaches a method wherein responsive to the communication fingerprint of the client device not matching the saved communication fingerprint of the client device, terminating the wireless connection and outputting an error message (see Mohan, fig. 3, 345, para. [0052-53]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Simileysky and Donaldson with the teaching of Mohan in order to prevent malicious attacks on wireless networks (see Mohan, para. [0003]). 

Regarding claim 17, the combination of Simileysky and Donaldson computing system of claim 16, wherein to generate the first communication fingerprint for the client device based on the response characteristics of the client device, the storage device stores further instructions executable by the processor to: 
responsive to determining that a second communication fingerprint indexed to the client device is stored in memory (see Simileysky, para. [0018]), compare the first communication fingerprint to the second communication fingerprint (See Simileysky, para. [0045]).
The combination of Simileysky and Donaldson is silent to teaching that comprising
responsive to the first communication fingerprint not matching to the second communication fingerprint, terminating the Bluetooth connection and de-authenticating the client device.
In the same field of endeavor, Mohan teaches a system comprising
responsive to the first communication fingerprint not matching to the second communication fingerprint, terminating the Bluetooth connection and de-authenticating the client device (see Mohan, fig. 3, 345, para. [0052-53]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Simileysky and Donaldson with the teaching of Mohan in order to prevent malicious attacks on wireless networks (see Mohan, para. [0003]). 

Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The applicant argues that Donaldson does not teach a communication between the client and the host. The examiner respectfully disagrees. Specifically, Donaldson teaches the communication between user device and peer device (See Donaldson, fig. 1, user device 110, peer device 120).
The applicant also argues that Simileysky does not teach a software implemented component. However, the examiner respectfully disagrees. Specifically, Simileysky teaches “components of tracking device 102 and tracked device 104 may be implemented by processing logic comprising hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computing system or a dedicated machine), firmware (embedded software), or any suitable combination thereof.” See Simileysky, para. [0036]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648